Citation Nr: 0207604	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-02 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision.  

Besides the issue listed above, a claim of entitlement to an 
earlier effective date for an increased rating for a service-
connected right knee disability was addressed by the RO.  In 
August 1998, the RO received the veteran's notice of 
disagreement as to the issue of entitlement to service 
connection for a left knee disability, and the issue of 
entitlement to an earlier effective date for an increased 
rating for a service-connected right knee disability.  A 
statement of the case (SOC) was thereafter issued on both 
issues.  While a substantive appeal was filed on the issue of 
entitlement to service connection for a left knee disability, 
a substantive appeal was not filed on the issue of 
entitlement to an earlier effective date for an increased 
rating for service-connected right knee disability.  
38 C.F.R. § 20.202 (2001).  As such, the Board finds that the 
issue of entitlement to an earlier effective date for an 
increased rating for a service-connected right knee 
disability is not on appeal.  See 38 C.F.R. § 20.200 (2001).  


FINDING OF FACT

No current left knee disability is attributable to the 
veteran's military service or to service-connected 
disability; arthritis of the left knee was not manifested 
within one year of separation from service.


CONCLUSION OF LAW

The veteran does not have a left knee disability that was 
incurred in or aggravated by active military service; a left 
knee disability is not proximately due to or the result of 
service-connected disability; any left knee arthritis may not 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
left knee disability.  He suggests that his service-connected 
right knee disability caused his current left knee 
disability.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In the veteran's case, service medical records include a May 
1966 enlistment examination, which indicates that the 
veteran's lower extremities and musculoskeletal system were 
normal.  No complaints, diagnoses, or treatment for a left 
knee injury were documented in service.  In a May 1968 
separation examination report, the veteran's lower 
extremities and musculoskeletal system were shown to be 
normal.  

Also of record is an April 1998 medical report from the 
veteran's private physician, A.L.C., D.O.  Dr. C. indicated 
that the veteran had mild joint line pain, and mild retro-
patellar crepitance in the left knee.  He was diagnosed with 
chondromalacia of the patella.   

Statements from the veteran's friend and wife, received in 
June 1998, indicate that the veteran hurt his left knee 
during active military service.

The veteran was afforded a VA examination in July 1998.  He 
reported that he injured his left knee in 1967, when he 
became stuck in a swamp.  He stated that he was encouraged to 
refuse treatment for this injury.  Six months later, he 
injured his right knee when he became stuck in a rice patty, 
and received treatment for this injury while on active duty.  
Upon examination, the left knee was stable with some mild 
popping on movement.  There was no swelling in the left knee, 
and the veteran's range of motion was normal.  There was some 
tenderness at the kneecap.  The veteran was diagnosed with a 
bilateral knee strain.  The examiner noted that there were 
very few objective findings on the physical examination.  The 
examiner also indicated that because the veteran injured his 
left knee prior to his right knee injury, the left knee did 
not appear to be secondarily disabled on account of the right 
knee, even by the veteran's history.  Both knee injuries were 
related to separate incidents, and both had had chronic 
symptoms since that time.  Nevertheless, upon review of the 
claims file, the examiner indicated that the right knee 
injury about which the veteran spoke was confirmed, but no 
medical documents confirmed a prior left knee injury.

Medical records from the veteran's private physician, J.A.K., 
M.D., reveal that in September 1998, the veteran was 
diagnosed with bilateral knee pain, and with an arthritic 
condition in both knees.  

An April 2001 treatment note from J.C., Jr., M.D., indicates 
that the veteran primarily had patellofemoral pain secondary 
to his pronated feet.

Also of record is a September 2001 statement from an internet 
based medical provider, R.W., M.Ed., C.D.E.  The medical 
provider opined that while the veteran's limping possibly 
caused his foot to compensate in some way that caused more 
pronation, he most likely already had a tendency to pronate, 
and that over time, the limping may have increased his degree 
of pronation or flat feet.  

Included in the record is a statement from an internet based 
medical provider, R.N.H., D.P.M., dated in September 2001.  
Dr. H. indicated that the veteran's susceptibility to over-
pronation was likely congenital.  He opined that the veteran 
likely had always had some pronation which had worsened over 
time due to the increased stress put on his extremity.  Dr. 
H. stated that this brought about symptoms of excessive 
pronation, such as the veteran's present knee pain.

Internet articles regarding patellofemoral stress syndrome 
and chondromalacia of the patella were received at the RO in 
October 2001.

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left knee disability. 

As noted above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The record clearly establishes that the veteran has 
a current left knee disability.  However, there is no 
indication that the disability was incurred in service.  
Although the veteran stated that he was discouraged from 
seeking treatment for his left knee injury, the record 
indicates that the veteran took time to seek treatment in 
service for a right knee injury, just a few months after the 
alleged left knee injury.  Therefore, when the veteran had 
the opportunity to receive treatment for his left knee 
injury, there is no indication that he did so.  In fact, the 
veteran's service medical records are silent for complaints, 
diagnoses, or treatment for a left knee disability.  
Additionally, there is no medical evidence of record that 
suggests that the veteran's left knee disability is otherwise 
related to service.  The July 1998 examiner apparently 
accepted the veteran's story of an injury in service, but 
upon later review of the claims file specifically noted that 
a right knee injury was confirmed by the record, but not a 
left knee injury.  Given this state of evidence, especially 
the absence of any documented difficulty with his left knee 
until many years after service, and the absence of treatment 
for left knee disability in service even though the veteran 
had opportunity to seek treatment, there is no basis for 
finding that the veteran's left knee disability was directly 
incurred in or aggravated by service.  In addition, there is 
no evidence of record that the veteran's left knee arthritis 
was manifested within one year of his separation from 
service.  

Moreover, the evidence of record does not show that the 
veteran's left knee disability was caused or made worse by 
his service-connected right knee disability.  In fact, a VA 
examiner specifically opined that the veteran's right and 
left knee disabilities were not related, and at least one 
private medical provider specifically linked the veteran's 
left knee disability to a non-service connected disability--
his pronated feet and the stress caused by the pronation.  In 
short, the Board gives greater weight to the evidence that 
suggests no relationship to service or to service-connected 
disability.  As noted above, the veteran had opportunity 
during service to seek treatment for his left knee, just as 
he did his right knee.  He did not do so, and no left knee 
disability was shown until many years after service.  When it 
was shown, the medical opinion evidence indicates that it was 
either caused or made worse by stress due to pronation of the 
feet.  Dr. H. indicated that the veteran's pronation worsened 
with increased stress on the extremity, which in turn brought 
about symptoms of excessive pronation such as knee pain.  
While it is not clear what Dr. H. thought was the cause of 
the increased stress on the extremity, it appears that, based 
on the context of his statement and the other medical 
opinions of record, that the increased stress was due to 
worsening pronation that in turn caused the additional knee 
pain.  In other words, it appears that what was meant by this 
statement was that as the pronation worsened, the knee pain 
did too.  This does not cause the Board to conclude that the 
left knee was worsened by any effect of right knee 
disability.  

The Board has considered the statements from the veteran, his 
wife, and his friend that indicate that the veteran's left 
knee disability began during service.  Nevertheless, it 
should be pointed out that, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, there 
is no indication that he, or any associate, is competent to 
comment upon etiology or the time of onset of his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to the adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statements of the case, 
as well as by a March 2001 letter, the RO has specifically 
notified the veteran of the information and evidence 
necessary to substantiate his claim of entitlement to service 
connection for a left knee disability.  Throughout the 
appeal, the veteran was given the opportunity to provide 
argument and/or evidence concerning the issue on appeal.  In 
addition, it appears that all medical records pertinent to 
the veteran's left knee disability have been associated with 
the claims file.  Also, the veteran was afforded a VA 
examination that addressed the pertinent issue in this case.  

Although the veteran suggested in September 2001 that his VA 
examination was deficient, the Board notes that the VA 
examiner reviewed the veteran's claims file and examined the 
veteran before making a final determination regarding the 
occurrence of a knee injury and onset of left knee 
disability.  As such, the Board finds that the veteran was 
afforded a comprehensive VA examination that addressed the 
pertinent issue in this case.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

Inasmuch as VA has fulfilled its duties to notify and assist 
in this case, further action under the new law would serve no 
useful purpose except to delay the veteran's claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




							(Continued on the next 
page.)


ORDER

Service connection for a left knee disability is denied.




		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

